Title: To James Madison from Albert Gallatin, 20 November 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


20 November 1802. Gives a brief history of the origin of Pierre-Augustin Caron de Beaumarchais’s claim against the U.S. beginning with French cash advances to the U.S. and shipment of military supplies in 1776 and 1777. Encloses several documents illustrating the facts on which the treasury decision against Beaumarchais was based. Lists facts that are not in dispute by either party and states no proof is given that Beaumarchais ever accounted to France for the money given him. All the information on which the U.S. decision is based came from the French government which now recommends Beaumarchais’s application for relief. Unless France can provide further proof, “the officers of the Treasury are bound to consider the letter of the Minister of Exterior Relations as conclusive evidence in support of their decision.”
 

   
   Printed copy and printed copy of enclosures (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 314–15, 578–81); Tr and Tr of enclosures (DNA: RG 59, DD, France, vol. 8a). Tr and Tr of enclosures in French. For enclosures, see n. 1.



   
   Gallatin enclosed an extract from the 25 Feb. 1783 contract between the U.S. and Louis XVI; an extract of an 11 July 1786 letter from Benjamin Franklin to Ferdinand Grand, banker at Paris; Grand’s 9 Sept. 1786 reply; a 30 Aug. 1786 letter from Jean Durival to Grand; Grand’s reply of 10 Sept. with a 12 Sept. 1786 postscript addressed to Franklin by Durival; letters from Durival to Grand dated 5 and 10 Sept. 1786; a 21 June 1794 letter from Gouverneur Morris to commissary of foreign relations Philibert Buchot; Buchot’s 19 Messidor an II (7 July 1794) reply; Beaumarchais’s receipt for one million francs dated 10 June 1776; and a translation of a letter from minister of finance Martin-Michel-Charles Gaudin to Citizen Delarue, Beaumarchais’s heir, dated 24 Fructidor an VIII (11 Sept. 1800). For the background on Beaumarchais’s claim, see Pichon to JM, 14 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:243 and n. 1).


